DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-19 are examined in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13 and 15-22 of copending Application No. 16/498,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method encompasses any virus or vaccine to a virus to be produced by the pending claims. Accordingly, the flavivirus of ‘013 is encompassed by the instantly claimed method and dependent claims 2-11 are identical or of similar scope to claims 2-10, 12, 13 and 15-22 of ‘013.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katinger et al. (US 2004/0137013 A1).
	Regarding claim 1, Katinger et al. teach a method for production of a virus comprising:
	a) infecting a culture of cells in a cell culture medium with a desired virus; and 
b) incubating the cells in cell culture medium containing endonuclease for up to 8 days, wherein the endonuclease is added to the cell culture medium at any time from initial infection of the cells to prior to harvesting the cells and wherein the cells are adherent to a microcarrier or a static plastic surface (see claim, parags. 0027 and 0056 and Example 1).
Regarding claim 2, Katinger teaches that the endonuclease is added at the time of initial infection (parag. 0027).
Regarding claim 3, Katinger teaches that the endonuclease is added from 0.5 to 8 days prior to harvesting the cells (Katinger harvests at 64 hours) (parags. 0027 and 56).
Regarding claims 4-6, Katinger teaches that the endonuclease degrades both DNA and RNA, is derived from S. marcescens and is used at an initial concentration of 5 to 80 U/ml (parags. 0027 and 0028).
Regarding claims 7 and 10, Katinger teaches that culture of cells are Vero cells (mammalian) (parags. 0005/0009 and Example 1).
Regarding claim 11, Katinger teaches that the virus can be primary viral isolate directly obtained from an infected individual or any attenuated or reassortants of an influenza virus (parags. 0040-0041).
Regarding claim 15, Katinger teaches harvesting and preparing a vaccine as claimed (parags. 0038-0039).
Thus Katinger clearly anticipates claims 1-7, 10, 11 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katinger et al. (US 2004/0137013 A1) in view of Shenk et al. (US 2010/0285059 A1).

Regarding claim 1, Katinger et al. teach a method for production of a virus comprising:
	a) infecting a culture of cells in a cell culture medium with a desired virus; and 
b) incubating the cells in cell culture medium containing endonuclease for up to 8 days, wherein the endonuclease is added to the cell culture medium at any time from initial infection of the cells to prior to harvesting the cells and wherein the cells are adherent to a microcarrier or a static plastic surface (see claim, parags. 0027 and 0056 and Example 1).
Regarding step b) in claim 16, Katinger teaches that the endonuclease is added from 0.5 to 8 days prior to harvesting the cells (Katinger harvests at 64 hours) (parags. 0027 and 56) and is used at an initial concentration of 5 to 80 U/ml (parags. 0027 and 0028).
Regarding claims 17, Katinger teaches that the endonuclease is derived from S. marcescens and is used at an initial concentration of 5 to 80 U/ml (parags. 0027 and 0028).

Katinger continues to teach that:
“the present invention refers to a whole-virus vaccine itself, preferably to an attenuated live vaccine, which in its ready-for-use form comprises essentially unmodified, optionally filtered and/or concentrated, virus-containing supernatant of a serum-free and protein-free Vero cell culture used for production of said virus. It is particularly preferred that the vaccine is produced according to the method of the present invention as disclosed and claimed herein.” (parag. 0042).

Katinger does not teach:
(i) a human cytomegalovirus (HCMV), and
(ii) microcarriers.

In this regard and with respect to claims 12-14, 16 and 19, Shenk et al. teach a method of producing a genetically attenuated HCMV using ARPE-19 cells (parags. 0005, 0011, 0056-0060) for use in the production of a vaccine (parags. 0012-0014).
Shenk continues to teach that:
“CMV infections in immunologically immature or immunocompromised individuals, such as newborns, HIV positive patients, allogeneic transplant patients and cancer patients, can be particularly problematic. CMV infection in such individuals can cause severe morbidity, including pneumonia, hepatitis, encephalitis, colitis, uveitis, retinitis, blindness, and neuropathy, among other deleterious conditions. In addition, CMV is a leading cause of birth defects.” (parag. 0006 lines 2-9); and 
 “There is a need for variety and diversity of CMV vaccines, and for effective means to control the spread and activation of the virus, particularly in immunocompromised individuals and pregnant women. The present invention addresses that need. (parag. 0010).

Thus at the time of filing the ordinary artisan would have it prima facie obvious to modify the method of producing a virus taught by Katinger with the teachings of Shenk regarding producing the HCMV to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to use the method of Katinger to produce the HCMV of Shenk since Katinger teaches that their method can be used to make any desired virus and vaccine for said virus (claim 1 of Katinger) and Shenk teaching that there is a need for a variety and diversity of CMV vaccines. 
There would have been a reasonable expectation of success that the method of Katinger could make the HCMV virus of Shenk since Katinger teaches that their method can be used to produce any desired virus.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katinger et al. (US 2004/0137013 A1) in view of Shenk et al. (US 2010/0285059 A1) as applied to claims 1, 12-14, 16, 17 and 19 above, and further in view of Thompson et al. (US 2012/0219588 A1).
Katinger and Shenk are relied upon above in teaching a method of producing an HCMV in ARPE-19 cells. 
Regarding claim 7, Katinger teaches that culture of cells are Vero cells (mammalian) (parags. 0005/0009 and Example 1).

Katinger and Shenk do not teach:
(i) using a microcarrier in their methods of producing a virus.

(i) Regarding using microcarriers for virus production, Thompson et al. teach “the present invention provides improved methods for the propagation of non-tumorigenic cells on microcarriers including bead to bead transfers methods.” (pg. 5 parag. 0057 last three lines). 
Specifically, regarding claims 8, 9 and 18, Thompson teaches the microcarriers can be a dextran-based sphere with diethylaminoethyl functionality (parag. 0076).
Thompson continues to teach that “a single liter of medium can include more than 20 million microcarrier beads providing greater than 8000 square centimeters of growth surface.” (parag. 0076 lines 14-17).
Thompson continues to teach that culture conditions can be optimized for the growth of virus producing cells, such as using an adherent surface (parag. 0089) and can be used with Vero and MDCK cell (see Abstract).

Thus at the time of filing the ordinary artisan would have it prima facie obvious to combine the method of production of an HCMV virus taught by Katinger and Shenk with the teachings of Thompson regarding using microcarriers to produce virus to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to use the microcarriers of Thompson in the method of Katinger and Shenk since Thompson teaches that microcarriers can achieve can provide a large growth surface for the production of virus and provides an optimized means for viral and viral vaccine production. 
There would have been a reasonable expectation of success that the method of Katinger and Shenk could use the microcarriers as an adherent substrate for their cells since Thompson teaches that the microcarriers can be used with the Vero cells of Katinger.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632